Citation Nr: 1711793	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from January 1976 to January 1980 and from May 1981 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, that denied service connection for bipolar disorder.  The rating decision also reopened a claim for entitlement to service connection for PTSD, and denied it on the merits.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In March 2015, the Board recharacterized the Veteran's claims as whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App (2009).   The Board reopened the claim and remanded it for additional development.  The claim is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's personality disorder is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes. 

2.  The evidence does not demonstrate that the Veteran has bipolar disorder, or PTSD due to a verified active duty stressor.  

3.  The evidence does not demonstrate that a superimposed psychiatric disease or injury was incurred upon the Veteran's personality disorder during service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include Bipolar disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that all development requested by its March 2015 remand has been undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304 (f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3).  These amendments are not relevant to the current claim.  

The law provides that personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board finds that the evidence is against service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD.  The evidence does not show that the Veteran has either disability.  Rather, the evidence shows that the Veteran has a personality disorder.  There is no evidence or even specific allegation from the Veteran that a mental disorder was "superimposed" upon his personality disorder during service.  

The Veteran contends that during his first period of service, while stationed in Okinawa in 1977 (possibly in March or May), he was sexually assaulted by a corpsman, I.C., who had previously treated him for an injury to his leg sustained while skating.  He further contends that during his second period of service, he was stationed at the same location as I.C., who was then in charge of the dispensary as a Senior Chief Petty Officer.

During a 2014 VA examination, the Veteran alleged three in-service traumas: being met by Taiwanese with submachine guns after an emergency landing in Bangkok, working in a food line when the cook beside him threated to cut a man's throat who complained about the food, and being forced to perform oral sex on a hospitalman who had tended to his leg after the ice skating injury.

During the 2015 Board hearing, the Veteran testified as to another alleged stressor. He stated that in service, he "figured out" that his unit was going to be sent to Iran or Africa "during when they captured the civilians" and held them prisoner.  He testified that this was a "big panic" for him. 

The Board finds that the Veteran is less than credible as to his history.  As an example, the Veteran testified that no one in his family has bipolar disorder (2015 Board hearing transcript, page 16) and he denied a family history of mental health problems (June 2014 VA examination); however, he has also reported that his mother was bipolar (May 2005), and that his mother had schizophrenia and was treated with electroshock therapy (September 2005)).  The Veteran has stated that he was taken away from his biological mother at age 7 (July 2005); however, he has also reported that he never met his biological mother (September 2005), and has reported that the death of his mother when he was 4 years old resulted in him then being placed in foster care (October 1981 service medical record).  The Veteran has stated that he was taken away from his biological father at age 7 (July 2005); however, it was also reported that he never had any contact with his father until 1994. 

The Veteran reported to the June 2014 examiner that he had only had one suicide attempt; however, he earlier reported several suicide attempts to other clinicians (May and July 2005).

The Veteran reported to a June 2005 clinician that he had been AWOL for a year in service; however, the service personnel records reflect that his longest period of desertion was 63 days. 

The Veteran testified that he was "sodomized" in service (September 2005 VA clinical record); however, he has stated that the military sexual trauma incident consisted of him being forced to perform oral sex. (June 2014 VA examination). 

The Veteran informed the June 2014 VA examiner that he developed hemorrhoids in the military after being raped.  However, the Veteran's service treatment records reflect that he was treated for hemorrhoids in April 1976 while stationed in San Diego, California, a year prior to the alleged military sexual trauma in Okinawa.  In addition, a May 1976 service medical record reflects that the Veteran reported that he had had chronic hemorrhoids for four years. 

The Veteran testified that he was raped by a hospital corpsman, 2nd class, I.C., and has stated that I.C. had previously treated him for an injured leg from skating.  He stated to the 2014 VA examiner that the corpsman told the Veteran that he had "liked" the Veteran since the "time he (I.C.) fixed his leg."  The Veteran's service treatment records reflect that in January 1977, he was treated for a skating injury to his leg by an officer, Lieutenant J.R.H.  The service treatment records do not reflect that I.C. treated the Veteran for his leg or for a skating injury.  The Veteran's service treatment records reflect that he was treated by I.C.; however, his treatment by I.C. was not for his leg, but was for a grease burn to the chest and arm in December 1976, and again in October 1977 for neck pain after an automobile accident.  (The Veteran was seen by J.R.H. on approximately eight occasions in service). 

The Veteran testified that he never told anyone about the assault because he was told that if he said anything, he would be kicked out of the service.  However, the Board notes that during his first period of service, the Veteran was actually attempting to get out of the service, but that his request was denied.  Thus, his allegation that he was concerned about getting kicked out of the service appears less than credible.

The Board finds that the competent credible evidence, as noted above, does not support a finding that I.C. treated the Veteran for his leg, told him that he had "liked" him since he treated him for his leg, and subsequently subjected him to military sexual trauma.

The Board finds that the allegation of military sexual trauma is not credible; regardless, the June 2014 VA examiner found that the Veteran did not have PTSD related to MST [military sexual trauma].  

The Veteran reported during an April 1992 VA examination that while on active duty he had gone "nuts" and been placed in a padded room after hearing about the death of friend.  The Board finds that this is less than credible given the Veteran's service treatment records, and the Veteran's allegation that he had never found out if his friend was actually dead even though he had been so distraught that he had gone "nuts," which the Board finds is less than reasonable.  (If the friend's reported death was so troubling to the Veteran, it stands to reason that he would have determined, at some point, if the friend had actually died.)

The Board also acknowledges that between November 1979 and January 1981, American civilians were held hostage in Iran.  The Veteran's first period of service was from January 1976 to January 25, 1980; however, there is nothing in the Veteran's service personnel records which indicates that he was going to be sent to Iran or Africa in the last three months of his service, related to this, or any other, incident.

In light of the foregoing, the Board finds that the Board finds that the Veteran's assertions and reported history, including those of military sexual trauma, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).   

Turning to the medical evidence, the Veteran's service treatment records show that in January 1978, anorexia and insomnia for 2 weeks were noted.  The Veteran was assessed with mild depression and anxiety reaction.  Service treatment records dated in July 1977 noted excessive anxiety due to weight problem.  On an enlistment examination dated in May 1981, the Veteran marked "No" to frequent trouble sleeping depression or excessive worry or nervous trouble of any sort.  Service treatment records dated in October 1981 noted personality disorder, mixed.  

Post service, a January 1992 private record (Park Place Hospital) reflects that the Veteran felt depressed due to a seizure condition.  An April 1992 VA examination report reflects that the Veteran reported that while in service, he went "nuts" upon being told that a former friend, Terry, had been killed; however, he never determined if this was actually true.  The pertinent diagnosis was psychosis, not otherwise specified, in partial remission; history of polysubstance abuse, in remission.  In May 1999, the Veteran reported to a VA psychologist that he had PTSD as a "result of being sodomized as a child and of witnessing the death of two friends in an accident as an adult.  An October 2001 private record reflects that the Veteran reported being suspicious about other people since he was a child.  It was not until more than two decades after separation from service, after he was told that he would have to be seen on a VA waiting list basis because his mental health problem was not service-connected (May 1999), and after years of mental health treatment, that the Veteran alleged military sexual trauma.  A February 2005 VA clinical record reflects that the Veteran "now says that he was raped by a military medic in Okinawa in 1976."

VA treatment records dated during the appeal period reflect diagnoses of bipolar disorder and PTSD (MST).  

The report of a June 2014 VA examination provides a mental disorder diagnosis of Other Specified Personality Disorder, Mixed Personality Features, Cluster B Traits.  The report specifies that the Veteran did not meet the criteria for a diagnosis of bipolar disorder.  

The report relates that during the examination the Veteran alleged three in-service stressors.  The examiner found that two of the allegations (being met by Taiwanese with submachine guns after an emergency landing in Bangkok, and working in a food line when the cook beside him threated to cut a man's throat who complained about the food) were insufficient to meet the criteria for PTSD.  

The report notes that there was no documentation to support the occurrence of the military sexual trauma in the Veteran's military or civilian records.  That the reported sexual trauma occurred was not being discounted; however, records and the Veteran's personal report did not support such.  The Veteran's reports of the sexual trauma as well as his mental health and personal history had been variable throughout his treatment records.  He had provided conflicting information regarding such topics as childhood trauma; the presence of his biological father in his life; substance use history; reason for military discharge and history of suicide attempts.  The Veteran's symptoms and presentation were best accounted for by Other Specified Personality Disorder, Mixed Personality Features, Cluster B Traits.  This disorder was not incurred in or caused by the Veteran's experience of military sexual trauma.

Pursuant to the Board's March 2015 remand, the June 2014 VA examiner wrote an October 2015 addendum medical opinion.  She related that the Veteran's VBMS eFolder was reviewed.  She explained that she had been asked whether it was her opinion that the Veteran's diagnosis of bipolar disorder during the pendency of the claim (e.g. June 2007) was an incorrect diagnosis.  She noted that, pursuant to the remand, she was not to consider the Veteran's alleged in-service incident of military sexual trauma, fear of deployment to Iran, or any other allegation which was not consistent with the circumstance of his service and had not been verified by VA.

The examiner stated that, based on the information provided during the 2014 evaluation and documents in the Veteran's medical record, it was her opinion that the diagnosis of Bipolar Disorder was an incorrect diagnosis.  

She explained that the Veteran denied symptoms of Bipolar Disorder during the 2014 VA evaluation, and attributed distractibility to women, cars and money.  During an Initial Mental Health Evaluation on July 20, 2005, the Veteran denied ever having experienced symptoms of mania. 

The Veteran had provided conflicting information regarding such topics as childhood trauma; the presence of his biological father in his life; substance use history; reason for military discharge and history of suicide attempts.  A Mental Health Physician's Assistant Note dated May 10, 2005, documents a history of self-injurious behavior of cutting when he was upset with his mother.  The Veteran reported that his first mental health treatment was in the military.  He was sent to Pensacola FL, and was diagnosed with Bipolar Disorder but was not placed on any medications.  He said that he was dismissed from the military because of this diagnosis.  On May 10, 2005, the Veteran reported that he was discharged from the military due to diagnoses of Personality Disorder and Bipolar Disorder and on May 24, 1999, he reported that he was discharged from the military for medical reasons.  

The examiner recounted some of the Veteran's reported symptoms.  She noted that the symptoms did not meet the criteria for panic attacks.  He was negative for symptoms of mania, generalized anxiety, obsessive-compulsive behaviors and psychosis.  

In addition, the Veteran's occupational and legal history demonstrated a failure to conform to social norms; deceitfulness; impulsivity; unstable interpersonal relationships; history of suicidal behavior; affective instability and exaggerated expression of emotion. 

The examiner stated that, based on the information provided during the 2014 evaluation and documents in the Veteran's medical record, the Veteran's symptoms and presentation were best accounted for by Other Specified Personality Disorder, Mixed Personality Features, Cluster B Traits. 

The Board's remand requested that "if (bold, italics and underlining in original)" the examiner found that the Veteran had a valid diagnosis of bipolar disorder during the pendency of the claim, he or she was to consider specific highlighted facts from the Veteran's record.  Although the examiner determined that the Veteran did not have a valid diagnosis of bipolar disorder during the appeal period, she nevertheless expressed the opinion that the identified facts were not symptoms of bipolar disorder.  

The Board finds that the October 2015 addendum medical opinion constitutes probative evidence against the Veteran's claim.  It outweighs the diagnoses of PTSD and bipolar disorder in the Veteran's VA treatment records.  The addendum medical opinion was based on the findings and history set forth in the underlying June 2014 VA examination report, as was an additional review of the record.  The examiner explained her medical opinion with references to the Veteran's active duty and post-service medical history.  In the addendum medical opinion and the underlying June 2014 VA examination report, the examiner reviewed and commented on the Veteran's service treatment records and post-service VA and private treatment records, as well as the Veteran's various lay statements and the conflicting information contained therein.  The Board finds that the examiner's references to the record are particularly important, in the Board's judgment, as they make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, the VA treatment records that included diagnoses of PTSD and bipolar disorder provide no explanation or rationale.  Further, the alleged in-service incident of military sexual trauma on which the diagnoses of PTSD were based has not been verified by VA.

The Board also notes that there is no medical evidence that a mental disorder was "superimposed" upon the Veteran's personality disorder during service.  In fact, the Veteran has not so contended.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter, supra and Monroe, supra 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, as noted in extensive detail above, the Board finds that the Veteran's assertions are not credible.  See Caluza, supra; Curry, supra.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The medical evidence of record (showing that the Veteran does not have bipolar disorder, or PTSD related to active duty, but rather has a personality disorder) outweigh his contentions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


